Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 21-40 have been submitted for examination.

                                                       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 28, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No  9563644.Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 28 and 35 of U.S. Patent No 10824688.Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 28-29 and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund et al (hereinafter Sigmund) Publication No 20120179549 in view of  Docter et al (hereinafter Docter) US Patent No 6330610

As per claim 21, Sigmund teaches:
A computer-implemented method, comprising: 
 	for each of a plurality geographical spaces of interest, identify a set of local content, the set of location content comprised of online resources and websites identified as locally relevant;
(Paragraphs [0039], [0048], [0060] and [0068])
 	 perform content polling, utilizing a web crawler, content polling comprising crawling links from local content, and searching by keyword, and identifying new content; 
(Paragraphs [0039], [0048], [0060] and [0068])
 	add new content to a local content corpus, the local content corpus comprising a plurality of documents, each document comprised of raw content; 
(Paragraphs [0039], [0048], [0060] and [0068])
Sigmund does not explicitly teach for each document in the local content corpus, apply a first set of heuristic filters to the raw content of each document, however in analogous art of content management, Docter teaches:
 	for each document in the local content corpus, apply a first set of heuristic filters to the raw content of each document; 
(Fig. 1 and 6A and Abstract and Column 1, lines 12-20 and column 2, lines 1-7 and column 3, lines 1-41 and column 8, lines 6-22)
identify, based on the application of the first set of heuristic filters, at least a second term; 
(Fig. 1 and Abstract and Column 1, lines 12-20 and column 2, lines 1-7 and column 3, lines 1-41 and column 8, lines 6-22)
 	apply a second set of heuristic filters to the raw content of each document, the second set of heuristic filters associated with the second term; 
(Fig. 1 and Abstract and Column 1, lines 12-20 and column 2, lines 1-7 and column 3, lines 1-41 and column 8, lines 6-22)
  	and utilize the second term in subsequent content polling as a new keyword.
(Fig. 1 and Abstract and Column 1, lines 12-20 and column 2, lines 1-7 and column 3, lines 1-41 and column 8, lines 6-22)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter by incorporating the teaching of Docter into the method of Sigmund. One having ordinary skill in the art would have found it motivated to use the content management of Docter into the system of Sigmund for the purpose of capturing content based on interest criteria.

As per claim 22, Sigmund and Docter teach:
 	The computer-implemented method according to claim 21, wherein the iterative performance of the identification of additional terms and the application of the additional set of heuristic filters associated with the additional terms is configured to generate a set of local terms referencing at least people, places, and organizations.
(Column 3, lines 8-13 and column 4, lines 5-18)(Docter)


 Claims 28-29 are computer program product claims respectively corresponding to method claims 21-22 and they are rejected under the same rational as claims 21-22.

 Claims 35-36 are system claims respectively corresponding to method claims 21-22 and they are rejected under the same rational as claims 21-22.


Claims 23, 25, 30, 32, 37 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Docter in view of John Frank et al (hereinafter Frank) US Publication No. 20040078750

As per claim 23, Sigmund and Docter do not explicitly teach and utilizing the geospatial information in conjunction with particular term frequencies to determine to eliminate the document from the initial local content corpus, however in analogous art of content management, Frank teaches:
determining a presence of geospatial information within a particular document; 
(Paragraphs [0181] and [0220])
and utilizing the geospatial information in conjunction with particular term frequencies to determine to eliminate the document from the initial local content corpus.
(Paragraphs [0181] and [0220])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter and Frank by incorporating the teaching of Frank into the method of Sigmund and Docter. One having ordinary skill in the art would have found it motivated to use the content management of Frank into the system of Sigmund and Docter for the purpose of improving content retrieval accuracy.

As per claim 25, Sigmund and Docter do not explicitly teach and for each place in a gazette, and for each document in the set of documents, determine a set of weightings associated with the terms in the document, however in analogous art of content management, Frank teaches:
 	for each place in a gazette, and for each document in the set of documents, determine a set of weightings associated with the terms in the document.  
(Paragraphs [0155], [0188] and [0195])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter and Frank by incorporating the teaching of Frank into the method of Sigmund and Docter. One having ordinary skill in the art would have found it motivated to use the content management of Frank into the system of Sigmund and Docter for the purpose of managing content relevancy.


 Claim 30 is a computer program product claim corresponding to method claim 23 and it is  rejected under the same rational as claim 23.

 Claim 37 is a system claim corresponding to method claim 23 and it is rejected under the same rational as claim 23.

Claim 32 is a computer program product claim corresponding to method claim 25 and it is rejected under the same rational as claim 25.

 Claim 39 is a system claim corresponding to method claim 25 and it is rejected under the same rational as claim 25.



Claims 24, 31 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Docter and Frank et al (hereinafter Frank) US Publication No. 20040078750 in view of Crochet et al (hereinafter Crochet) US Publication No 20110271232.

As per claim 24, Sigmund and Docter do not explicitly teach accessing a document, and calculating an initial weighting for at least a portion of the initial set of local terms, however in analogous art of content management, Frank teaches:
for each place in a gazette, generating an initial set of local terms, generating the initial2 of 7 LEGALO2/40270782v1 Application No.: 17/033,156 Filing date: September 25, 2020Preliminary Amendmentset of local terms comprising: 
 	accessing a document, and calculating an initial weighting for at least a portion of the initial set of local terms; 
(Paragraphs [0155], [0188] and [0195])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter and Frank by incorporating the teaching of Frank into the method of Sigmund and Docter. One having ordinary skill in the art would have found it motivated to use the content management of Frank into the system of Sigmund and Docter for the purpose of managing content relevancy.
Docter and MA and Frank do not explicitly teach and creating the initial local content corpus utilizing the initial set of local terms, the initial local content corpus containing documents that are semantically related to each other with respect to the place, the local content corpus configured for providing the system with relevant and unranked documents, however in analogous art of content management, Crochet teaches:
 	and creating the initial local content corpus utilizing the initial set of local terms, the initial local content corpus containing documents that are semantically related to each other with respect to the place, the local content corpus configured for providing the system with relevant and unranked documents.  
(Paragraph [0077])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter and Frank and Crochet by incorporating the teaching of Crochet into the method of Sigmund and Docter and Frank. One having ordinary skill in the art would have found it motivated to use the content management of Crochet into the system of Sigmund and Docter and Frank for the purpose of managing documents affinity/relationship.

Claim 31 is a computer program product claim corresponding to method claim 24 and it is rejected under the same rational as claim 24.

Claim 38 is a system claim corresponding to method claim 24 and it is rejected under the same rational as claim 24.


Claims 26, 33 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Docter in view of Goutard et al (hereinafter Goutard) US Publication No 20110282508

As per claim 26, Sigmund and Docter do not explicitly teach topological filter with respect to the place, however in analogous art of content management, Goutard teaches:
wherein the first set of heuristics comprises at least a topological filter with respect to the place.
(Paragraph [0183])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter and Goutard by incorporating the teaching of Goutard into the method of Sigmund and Docter. One having ordinary skill in the art would have found it motivated to use the content management of Goutard into the system of Sigmund and Docter for the purpose of managing content filtering.
Claim 33 is a computer program product claim corresponding to method claim 26 and it is rejected under the same rational as claim 26.

Claim 40 is a system claim corresponding to method claim 26 and it is rejected under the same rational as claim 26.

Claims 27 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Docter in view of MA et al (hereinafter MA) US Publication No. 20080319974
As per claim 27, Sigmund and Docter do not explicitly determine a level on a place hierarchy indicative of a location to which each document from the set of documents is local, however in analogous art of content management, MA teaches:
 determine a level on a place hierarchy indicative of a location to which each document from the set of documents is local.
(Abstract and paragraphs [0002], [0006], [0016], [0019] and [0023], wherein the location hierarchy of document presents hierarchy levels relationship (i.e country, state and city)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sigmund and Docter and MA by incorporating the teaching of MA into the method of Sigmund and Docter. One having ordinary skill in the art would have found it motivated to use the content management of MA into the system of Sigmund and Docter for the purpose of tracking document location feature.

Claim 34 is a computer program product claim corresponding to method claim 27 and it is rejected under the same rational as claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/26/2022